MR. JUSTICE CARRIGAN
delivered the opinion of the Court.
Two separate indictments brought by the El Paso County Grand Jury charged the appellee with pimping.1 The trial court granted the appellee’s pre-trial motions to dismiss, holding the pimping statute facially unconstitutional. We reverse for the reasons stated in our opinion in People v. Stage, 195 Colo. 110, 575 P.2d 423, and remand the cause for further proceedings consistent with that opinion.
MR. JUSTICE LEE does not participate.

 Section 18-7-206, C.R.S. 1973.